Exhibit 99.1 ICON ECI Fund Sixteen Portfolio Overview First Quarter 2014 Table of Contents Introduction to Portfolio Overview 1 Investments During the Quarter 1 Investment Following the Quarter 2 Portfolio Overview 3 Revolving Line of Credit 4 Performance Analysis 4 Transactions with Related Parties 4 Financial Statements 7 Forward Looking Statements 11 Additional Information 11 ICON ECI Fund Sixteen As of August 31, 2014 Introduction to Portfolio Overview We are pleased to present ICON ECI Fund Sixteen’s (the “Fund”) Portfolio Overview for the quarter ended March 31, 2014. References to “we,” “us,” and “our” are references to the Fund, references to the “Managing Owner” are references to the managing owner of the Fund, ICON MT 16, LLC, and references to the “Investment Manager” are references to the investment manager of the Fund, ICON Capital, LLC. The Fund primarily makes investments in, or that are collateralized by, equipment and other corporate infrastructure (collectively, “Capital Assets”). The investments are in companies that utilize Capital Assets to operate their businesses. These investments are primarily structured as debt and debt-like financings such as loans, leases and other structured financing transactions in, or that are collateralized by, Capital Assets. The Fund commenced its offering period on July 1, 2013. As of November 12, 2013, we raised a minimum of $1,200,000 (the “Initial Closing Date”), at which time shareholders were admitted and we commenced operations. As of June 13, 2014, we raised the $12,500,000 minimum offering amount for the Commonwealth of Pennsylvania. From the commencement of our offering through March 31, 2014, we sold 8,021 Class A shares and 156 Class I shares, representing an aggregate of $8,039,346 of capital contributions.We currently anticipate that the offering period will close no later than July 1, 2015, at which time, we will enter our operating period. During the operating period, we anticipate continuing to invest our offering proceeds and cash generated from operations in Capital Assets.Following our operating period, we will enter our wind down period, during which time the loans and leases we own will mature or be sold in the ordinary course of business. Investments During the Quarter The Fund made the following investments during the quarter ended March 31, 2014: Murray Energy Corporation Investment Date: 2/1/2014 Collateral: Mining equipment acquired for $15,107,000. Structure: Lease ExpirationDate: 9/30/2015 Purchase Price: The Fund's Investment: $1,726,000* *Represents an additional contribution to the joint venture following the Fund's initial contribution on December 1, 2013. 1 ICON ECI Fund Sixteen InvestmentsDuring the Quarter (continued) Blackhawk Mining, LLC Investment Date: 3/4/2014 Collateral: Mining equipment acquired for $25,359,000. Structure: Lease ExpirationDate: 2/28/2018 Purchase Price: Fund Participation: D&T Trucking, LLC Investment Date: 3/28/2014 Collateral: Trucks, trailers and other equipment acquired for $12,200,000. Structure: Lease Expiration Date: 12/31/2018 Purchase Price: The Fund's Investment: InvestmentFollowing the Quarter Geokinetics Investment Date: 9/4/2014 Collateral: Land based seismic testing equipment acquired for $10,677,000. Structure: Lease ExpirationDate: 8/31/2017 Purchase Price: Fund Participation: 2 ICON ECI Fund Sixteen Portfolio Overview As of March 31, 2014, our portfolio consisted of the following investments: Murray Energy Corporation Structure: Lease Collateral: Mining equipment. Expiration Date:
